Case 1:19-cv-21729-RMB-KMW Document1 Filed 12/20/19 Page 1 of 5 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED FOOD & COMMERCIAL WORKERS : CIVIL ACTION
UNION, LOCAL 1360 SHOP RITE PENSION FUND
c/o Zenith American Solutions : NO.
501 Carr Road, Suite 550
Wilmington, DE 19809
and

SAM FERRAINO,

in his official capacity as a Trustee of the
United Food & Commercial Workers Union,
Local 1360 Shop Rite Pension Fund

c/o Zenith American Solutions

501 Carr Road, Suite 550

Wilmington, DE 19809

Plaintiffs,
v.
EICKHOFF SUPERMARKETS, INC. t/a

SHOP RITE SUPERMARKETS
1310 Fairview Boulevard

Delran, NJ 08075
Defendant.
COMPLAINT
The Parties
1, Plaintiff, United Food & Commercial Workers Union, Local 1360 Shop Rite

Pension Fund (hereafter, “Plaintiff Fund”) is an employee benefit plan pursuant to Section 3(3) of
the Employee Retirement Income Security Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3),
administered at 501 Carr Road, Suite 550, Wilmington, DE 19809. Plaintiff Fund is due and owing
relief being sought from Eickhoff Supermarkets, Inc. as set forth below.

2. Plaintiff, Sam Ferraino, a trustee of Plaintiff Fund, acts as a fiduciary on behalf of

Plaintiff Fund within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), for the
Case 1:19-cv-21729-RMB-KMW Document1 Filed 12/20/19 Page 2 of 5 PagelD: 2

purposes of collecting delinquent contributions, and brings this action in such capacity on behalf
of the Plaintiff Fund having been so authorized by the Trustees of each of the Plaintiff Fund.

3. Defendant, Eickhoff Supermarkets, Inc. t/a Shop Rite Supermarkets, (hereinafter,
"Defendant") is a corporation doing business at 1310 Fairview Boulevard, Delran, NJ 08075.

4, Defendant is engaged in interstate commerce within the meaning of Section 2(6) of
the LMRA, as amended, 29 U.S.C. §152(6), and pursuant to a collective bargaining agreement
with the United Food & Commercial Workers Union, Local 1360 (“Union”), employs members
of the Union in the State of New Jersey.

5. Defendant is an employer within the meaning of Section 2(2) of the National Labor
Relations Act and Section 301 of the LMRA, as amended, 29 U.S.C. §§152(2) and 185, and
Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.
§§1002(5) and 1145.

Jurisdiction & Venue

6. Jurisdiction of the District Court is invoked pursuant to Section 301 of the LMRA,
as amended, 29 U.S.C. §185, in that the Defendant is an employer within the meaning of the
LMRA, and party to a collective bargaining agreement which forms the basis and substance of the
matters at issue in this litigation; and 28 U.S.C. §1337, providing for original jurisdiction in civil
actions that arise out of an Act of Congress regulating commerce.

a Jurisdiction of the District Court is invoked pursuant to the provisions of Section
502 and Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.
§§1132 and 1145, in that Defendant is an employer as defined by ERISA. The District of New
Jersey is the proper venue under ERISA section 502(e)(2), 29 U.S.C. §1132(e)(2), because the

Defendant does business, and is located, in this judicial district.
Case 1:19-cv-21729-RMB-KMW Document1 Filed 12/20/19 Page 3 of 5 PagelD: 3

Cause of Action

Defendant’s Outstanding Obligations Owed to Plaintiffs Pursuant to Sections 502 and 515

of ERISA
8. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 7, as if set
forth fully herein.
9. The Union and Defendant are parties to a collective bargaining agreement(s), which

requires that Defendant, pursuant to the Agreement and Declaration of Trust that so governs
administration of the Plaintiff Fund, to remit benefit contributions and reports on a timely basis to
the Plaintiff Fund, based upon the performance of covered work by its employees who are
members of the Union at rates commensurate with those required under the collective bargaining
agreement(s), for all hours worked. A copy of the Collective Bargaining Agreement is attached
hereto as Exhibit A.

10. + Pursuant to the Fund’s Agreement and Declaration of Trust, for the administration
of the Fund, Defendant is also required to submit to auditing of its books and records at reasonable
intervals for the purpose of determining the accuracy of the contributions made by the Employer
to the Plaintiff Fund. In the instance an audit uncovers contribution delinquencies, Defendant must
remit to the Fund all sums due and owing for contributions uncovered, and interest that has accrued
on the unpaid contributions found. A copy of the United Food & Commercial Workers Union,
Local 1360 Delinquency Policy by which assessments of interest and liquidated damages on
unpaid delinquencies are governed is attached hereto as Exhibit B.

11. On March 28, 2019, the Plaintiff Fund completed, through an independent auditor,
an audit of Defendant’s payroll records for the contribution periods of January 1, 2016 through

December 31, 2017. A copy of the audit dated March 28, 2019 is attached hereto as Exhibit C.
Case 1:19-cv-21729-RMB-KMW Document1 Filed 12/20/19 Page 4 of 5 PagelD: 4

12, As detected by audit, Defendant employed workers for whom it failed to remit
required benefit contributions for the abovementioned audit periods, which has resulted in an audit
delinquency owed in the amount of $2,329.42, which includes audit principal due and owing in
the amount of $1,979.00, and interest accrued to present in the amount of $350.42. A copy of the
audit report as of October 9, 2019 is attached hereto as Exhibit D.

13. Defendant was notified of this delinquency and given thirty (30) business days to
remit payment in full, but has failed, or refused, to make appropriate and timely payments as
required. A copy of the Notice sent by Plaintiffs’ Counsel, dated October 9, 2019, is attached
hereto as Exhibit E.

14. Due to Defendant’s failure to pay the audit delinquency, pursuant to the Fund’s
Delinquency Policy referenced above herein as Exhibit B, Defendant is responsible to the Fund
for liquidated damages assessed at twenty percent (20%) of the audit balance in the amount of
$395.80, making the total sum for the amount of $2,725.22 now due, as well as all attorney’s fees
and costs associated with the filing of this action.

15. | This amount may change as Defendant makes payments, partial payments and/or
fails to make payments due as a result of additional or prior work performed, or additional
delinquencies are uncovered, in accordance with the collective bargaining agreement(s) and Fund
Delinquency Policy.

16. Plaintiffs are entitled to a provision permitting immediate registration in another

District of any judgment entered in this action.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Case 1:19-cv-21729-RMB-KMW Document1 Filed 12/20/19 Page 5 of 5 PagelD: 5

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant and in

favor of Plaintiffs, and to award relief as follows:

a. Judgment in the amount of $2,725.22, or such other amounts as may be due
and owing when this cause of action reaches judgment, as provided for by Section 502 of ERISA;

b. Reasonable counsel fees, interest to run at rate of 6%, and costs of suit, as

provided for by Section 502 of ERISA;

c. Injunctive relief ordering Defendant to remit employer reports,

contributions and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.

Respectfully submitted, wy
SPEAR WILDERMAN, P.C. ~~

ia

BY: OX,
SYRETTA J. MARTIN
230 South Broad Street, Suite 1400
Philadelphia, PA 19102
(215) 732-0101
Attorney for Plaintiffs

Dated: December 20, 2019
